In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Ritter, J.), entered May 30, 1985, which dismissed the proceeding.
Appeal dismissed as moot, without costs or disbursements.
The petitioner has been released from custody, and is, therefore, not entitled to the extraordinary relief of habeas corpus (see, People ex rel. Julio v Walters, 58 NY2d 881; People ex rel. Wilder v Markley, 26 NY2d 648; People ex rel. Davidson v Walters, 100 AD2d 917; People ex rel. Giles v Walters, 90 AD2d 801; People ex rel. Turnipseed v LeFevre, 54 AD2d 939). Lazer, J. P., Bracken, Weinstein and Eiber, JJ., concur.